     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 1 of 25




 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     DECLARATION OF TINA KIMMEL, PHD
17   individually and as parent of K.M. and J.S.,           IN SUPPORT OF MOTION FOR
                                                        )   PRELIMINARY INJUNCTION, OR IN THE
     Michael Harris, individually and as parent of S.H.,)   ALTERNATIVE REQUEST FOR ORDER TO
18   Nicole Harris, individually and as parent of S.H., )   SHOW CAUSE
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )
                                                        )   Date:        February 22, 2021
21          v.                                          )   Time:        1:30 PM
                                                        )   Courtroom:   5
22   DONALD JOHN TRUMP, in his official capacity )
                                                            Judge:       William B. Shubb
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                         DR. KIMMEL DECLARATION ISO PRELIMINARY INJUNCTION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 2 of 25



 1                                     Tina Kimmel, PhD Declaration
 2 I, Tina Kimmel, PhD, MSW, MPH, hereby declare:
 3          1. I make this Declaration based on my education and professional experience.
 4 Professional Background
 5          2. I hold a PhD, a Master of Social Welfare, and a Master of Public Health degree, all from
 6 UC Berkeley. As part of my career as a Research Scientist for the California Department of Public
 7 Health, I worked in the Immunization Branch 1990-1996. While there, I was the coordinator of
 8 California's Personal Belief Exemption program. I have maintained familiarity with the literature
 9 concerning mandatory vaccination and public health responses to infectious disease.
10          3. I have written extensively on the subject because as a professional, one of my
11 responsibilities for approximately 20-years has been to educate decision-makers on the perils of

12 mandatory vaccination (i.e., perpetuating chronic illness epidemics caused by vaccination).
13          4. A true and correct copy of my Curriculum Vitae is attached hereto as Exhibit A with
14 more details. On the basis of my education and working experience, I am qualified to provide the
15 professional opinion in this declaration.
16 Petitioners Are Likely To Succeed on the Merits
17          5. In December 2020, I professionally examined the following materials filed in this lawsuit:
18               •   Petitioners’ Verified Petition
19               •   Petitioners’ Requests for Judicial Notice (Appendices 1-2)

20               •   The Graph Exhibits Attached to Petitioners’ Request to Utilize Demonstrative
21                   Evidence In Support of Motion for Preliminary Injunction
22               •   The Declaration and Exhibits of Vicky Pebsworth, PhD in Support of Motion for
23                   Preliminary Injunction
24               •   The Exhibits attached to the declaration of Petitioner Joy Garner In Support of
25                   Motion for Preliminary Injunction
26          6. The materials in this case provide inconvenient truths, but truths nonetheless. They are
27 credible and congruent with my review of the scientific literature.
28
                                                   -1-
                                         DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 3 of 25



 1          7. American children are not in any statistically significant danger of suffering and/or dying
 2 from infectious diseases. This is confirmed for example by Petitioners’ judicial notice evidence
 3 (especially PRJN2, sections 43-44) as well as Petitioners’ demonstrative evidence graphs entitled
 4 “20th Century Disease Mortality Reductions Caused by Improved Living Conditions Prior to
 5 Vaccines”. The pattern holds true for all diseases that are the subject of mandatory vaccination in
 6 America. It is disability and death from chronic diseases that are so steeply on the rise in America.
 7          8. As a group, the unvaccinated are neither harming others nor shedding diseases (i.e., the
 8 unvaccinated do not transmit infections at a higher rate than the vaccinated do, but rather the rate is
 9 lower after taking into account transmitted infections that are not targeted by the vaccine in
10 question). For every single vaccine on the CDC schedule, there is a zero to approximately zero risk
11 of remaining unvaccinated in America today in relation to the risk of vaccination. This can be

12 shown mathematically using the government’s own data, and I can provide a detailed supplemental
13 declaration upon this point, built upon judicial notice (as evidenced by the chart below in this
14 paragraph 8). For example, when we calculate the differential risk of unavoidable serious adverse
15 effect (SRIU), which is estimated, based upon CDC disease notification data for the years 2010-
16 2018 in the United States, vaccination coverage estimates, vaccination efficacy estimates (of the
17 total differential risk, during the age range of 6 months to 19 years, of an unvaccinated child), we
18 find: (1) the risk of being diagnosed with diphtheria in the United States today is less than 1 in 4.8
19 million, and (2) the risk of dying from diphtheria in the United States today is less than 1 in 42

20 million. Here is a table featuring such results derived from US government data, which table is
21 representative of every vaccine-targeted disease in America, because the results show in each
22 instance that there is a zero to approximately zero risk of remaining unvaccinated in America today
23 in relation to the risk of vaccination:
24
25
26
27
28
                                                       -2-
                                             DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 4 of 25


                       Diphtheria totals and averages in 2010-2018, approximated
 1
                                                                          11 – 19 yrs
 2
                             6 – 11                                DTaP /
 3                           mths                                  DTP /
                             (DTa                  7 – 10 yrs Td /  DT / Average /
 4
            Age Group          P)   1-6 yrs (DTaP) (DTaP) Tdap      Td    Total
 5                                                              ~1/                        1/
                                           ~1/                               ~1/
            DRP (annual)        0                             390,720,8                 ~723,386,4
 6                                     1,144,507,977                      788,472,120
                                                                 08                        18
 7                                     ~                                 ~      ~
                                           ~ 94.9%
                               ≤     94.7%                             86.3% 95.9%
 8          VC                                                ~ 95.1%                     95.1%
                              86%                                     (“VC1” (“VC2”
                                          ~ 94.75%                        )     )
 9
                                                                         ≤      ≤
10                                     ≤                               92.1% 81.1%
                               ≤           ≤ 95.7%
11                                   92.0%                            (“VE1” (“VE2”
            VE                97.5                            ≤ 93.1%     )     )         92.3%
12                             %
                                       ≤ 93.2% Error!
                                      Bookmark not defined.                 91.0%
13
                                                         ≤1/
14                                                                           ≤1/           ≤1/
            DRU (annual)        0    ≤ 1 / 133,621,765 44,760,92
                                                                          100,712,074   87,283,797
15                                                         2
                                                         ≤1/
16                                                                           ≤1/           ≤1/
            DRIU (annual)       0    ≤ 1 / 143,336,109 48,089,85
                                                                          109,361,401   94,051,498
17                                                         9
            SRIU (=DRIU)                                 ≤1/
18                                                                                   ≤1/
            total over age      0     ≤ 1 / 23,889,351 12,022,46 ≤ 1 / 12,151,267
                                                                                  4,823,154
19          range                                          5
            SRD: Case          ≤
20                                         ≤ 16.7%             ≤ 10%        ≤ 10%        ≤ 11.4%
            fatality rate     20%
21          SRIU                                         ≤1/
                                                                             ≤1/           ≤1/
            (death):total       0    ≤ 1 / 143,336,109 120,224,6
22                                                                        121,512,667   42,316,761
            over age range                                49
23
24          9. The Pilot Survey in this Control Group case is another compelling proof of causation that
25 vaccines being promoted to fight infectious diseases are actually causally linked to the increase of
26 chronic disease. The Pilot Survey results provide a numerical method to verify the extent of that
27 causal link. Specifically, the pilot survey "99% confidence interval" is [5.95,5.99] without finite
28
                                                    -3-
                                          DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 5 of 25



 1 population correction and the pilot survey "99% confidence interval" is [5.96,5.98] with finite
 2 population correction, evidence the accuracy of the data (which was achieved in part due to the
 3 harmony of results between (A) CA, (B) NY, and (C) remaining 46 States). In other words, the pilot
 4 survey proves 99% confidence that the true population mean (a measure of hypothetically repeated
 5 random samples) is between 5.95 and 5.99 (without FPC) or 5.96 and 5.98 (with FPC). In still other
 6 words, the pilot survey proves we can be 99% confident that the interval between x (5.95/6-[margin
 7 of error] and y (5.99/8+[margin of error]), capture the true mean proportion of the unvaccinated
 8 population that would report at least one chronic illness. This implies that were the sampling process
 9 to be repeated over and over with random samples from the same population (of unvaccinated
10 Americans), then 99% of the calculated intervals would be expected to contain the true value. The
11 true value is of course unknown, which is the reason why we do this statistics formula, to estimate it

12 in the most reliable manner possible. Here, the Control Group Pilot Survey produced a most
13 remarkable reliability, because of the internal consistency in reporting between CA, NY, and the
14 other 46 States.
15          10.     Likewise, Petitioners’ calculated Pearson correlation coefficients show the
16 consistently very high correlation between chronic disease in America and the number of vaccine
17 doses recommended by the CDC. I agree with Petitioners that vaccines are more than a reasonable
18 suspect in the pandemic of injured and dysfunctional immune systems. Based on my review of the
19 scientific evidence, vaccines are the primary cause. While there are certainly other factors (i.e.,

20 lifestyle) that account for some upticks in chronic illness, it would be functionally impossible for
21 factors other than vaccination to account for the exponentially wide variance between the health of
22 the vaccinated versus unvaccinated – this is proven by Petitioners’ calculated p-values showing the
23 odds that the large group of unvaccinated Americans would be exponentially healthier than
24 vaccinated Americans by mere chance. Because Petitioners surveyed a wide cross-section of
25 Americans (i.e., Americans with different lifestyles), it would be functionally impossible for
26 Petitioners to obtain these p-values that point to vaccination whilst some other ‘chance’ factor is
27 really driving the results. And this is especially true given that in the modern history of public
28 health, no study has ever accounted for the great disparity in health outcomes between vaccinated
                                                    -4-
                                          DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 6 of 25



 1 and unvaccinated (for example, there is no evidence in public health literature that variances in diet
 2 among unvaccinated or unvaccinated populations could be responsible for the dramatic increased
 3 risk values reported in the Statistical Evaluation of Health Outcomes In the Unvaccinated (Full
 4 Report), section 10). Petitioners’ Control Group Survey is the first of its kind (unvaccinated survey)
 5 to be so thorough and reliable in its mathematical presentation of the evidence.
 6          11.      Petitioners’ calculation methods are standard in this field of public health research,
 7 and I consider their pilot survey results to be highly reliable. While Petitioners may have intended to
 8 only conduct a “pilot” survey, the actual results are above 99% statistically reliable. Petitioners’
 9 results exceed the reliability of countless CDC-funded studies with lower population sizes that are
10 used to set public health policy. But the number of participants is also commensurate with other
11 reliable studies. See e.g., 1,550 participants in “Study of Families With Twins or Siblings

12 Discordant for Rheumatic Disorders” https://clinicaltrials.gov/ct2/show/NCT00055055 (last
13 updated posted November 16, 2020). See also
14 https://clinicaltrials.gov/ct2/search/browse?brwse=cond_cat for examples of thousands of volunteer
15 trials where we find, for example:
16                o Comparing the Incidence of Preeclampsia Between Pregnant Women Receiving
                    Tdap Vaccinations at Week 28 or at Week 36
17                      § 1600 participants
                  o Bordetella Pertussis Carriage in College-aged Students
18                      § 150 participants
                  o TDAP Safety in Pregnant Women
19                      § 375 participants
                  o Tdap Vaccination for Infant Caregivers
20                      § 102 participants
                  o Pertussis Vaccine in Healthy Pregnant Women
21                      § 80 participants
                  o Study of Tetanus Toxoid, Reduced Diphtheria Toxoid, and Acellular Pertussis
22                  Vaccine Adsorbed in Healthy Subjects
                        § 1363 participants
23                o Safety and Immune Response of Different Pediatric Combination Vaccines.
                        § 2167 participants
24                o A Trial to Evaluate the Safety and Immunogenicity of ADACEL® Vaccine in
                    Persons 65 Years of Age and Older
25                      § 1564 participants
                  o Safety and Immunogenicity of Tdap Vaccine Compared to DTaP Vaccine in
26                  Children 4 to 6 Years of Age
                        § 1045 participants
27                o Safety and Immunogenicity of GSK's Tdap Vaccine (Boostrix) in Adults Aged 19 to
                    64 Years
28                      § 2337 participants
                                                     -5-
                                           DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 7 of 25


              o Immunogenicity and Safety of Kinrix + (Measles Mumps Rubella) MMR Vaccine
 1              With and Without Varicella Vaccine in Healthy Children 4-6 Years
                   § 478 participants
 2            o A Phase 4, Placebo-Controlled, Randomized Study to Evaluate the Immunogenicity
                and Safety of HPV and Tdap When Administered With MenACWY in Adolescents
 3                 § 801 participants
              o Adapting Motivational Interviewing for Maternal Immunizations (MI4MI)
 4                 § 1500 participants
 5        Moreover, there are many methods to determine the statistical power of a study in testing a
 6 hypothesis. For example,
 7            •   Immunologic response to influenza vaccination ClinicalTrials.gov ID (NCT
 8                number): NCT03614975 Protocol Date: September 20, 2018.
 9                https://clinicaltrials.gov/ProvidedDocs/75/NCT03614975/Prot_SAP_000.pdf
10                (“Power calculations show the need to enroll 40 per vaccine arm with 74 per vaccine
11                arm preferred for publication; we have noted 90 enrolled per arm to account for

12                possible attrition. A one-sided, two-sample t-test with group sample sizes of 40 and
13                40 achieves 98% power to detect a ratio of 2.0 when the ratio under the null
14                hypothesis is 1.0. The coefficient of variation on the original scale is 1.0. The
15                significance level (alpha) is 0.050. A one-sided, two-sample t-test with group sample
16                sizes of 74 and 74 achieves 80% power to detect a ratio of 2.0 when the ratio under
17                the null hypothesis is 1.0. The coefficient of variation on the original scale is 4.0.
18                The significance level (alpha) is 0.050.”)
19            •   A Prospective, Randomized, Open-label Clinical Trial to Assess Fever Following

20                Simultaneous versus Sequential Administration of 13-valent Conjugate
21                Pneumococcal Vaccine, Diphtheria Toxoid, Tetanus Toxoid, and Acellular Pertussis
22                Vaccine and Inactivated Influenza Vaccine in Young Children. March 2, 2018.
23                https://clinicaltrials.gov/ProvidedDocs/81/NCT03165981/Prot_SAP_000.pdf (“6.1
24                Sample Size and Power Estimation: Allowing for a 10% drop out rate given an initial
25                N=280, there should be approximately 252 children enrolled into the study. If the
26                true proportion of children who have fever on day 1 and/or day 2 after the first
27                and/or second visit in the simultaneous group is 36% and the true proportion in the
28                sequential group is 18%, then there is 90% power to reject the null hypothesis of no
                                                  -6-
                                        DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 8 of 25



 1                    difference with N=126 per group with a two-sided alpha 0.05 level. This is based
 2                    upon using a Mantel-Haenszal statistic in a stratified analysis to control for sites.”)
 3                •   Academic Achievement in Children With Asthma. May 7, 2019.
 4                    https://clinicaltrials.gov/ct2/show/NCT02228499?type=PReg&cond=asthma&u_sap
 5                    =Yes&draw=2&rank=2 (“The study will be powered on the proportion of patients in
 6                    each group with a grade point average >3.0. The overall proportion of DC public
 7                    middle school students in the 2012-2013 school year with a GPA >3.0 was
 8                    approximately 35%. Assuming that this figure is similar for children without asthma
 9                    (controls), we will need 70 cases and 70 controls to have 80% power detect a 20%
10                    absolute difference in the proportion of children with asthma (cases) with a grade
11                    point average >3.0 (alpha = 0.05, two-sided). We have chosen to include 120

12                    children in the expansion of this original study, as we expect that less than 50% of all
13                    included patients will return their final year report cards via the self-addressed,
14                    stamped envelope.”)
15          As confirmed in the Survey Statistical Evaluation of Health Outcomes In the Unvaccinated
16 (Full Report), at approximately 1,500 participants, the statistical reliability of the TCG American
17 Survey is confirmed by multiple metrics.
18          12.       The medical literature contains other examples as well showing causation through
19 this method, where it has been found that vaccinated children had higher rates of both chronic and

20 infectious diseases. See e.g., Hooker BS, Miller NZ (2020). Analysis of health outcomes in
21 vaccinated and unvaccinated children: Developmental delays, asthma, ear infections and
22 gastrointestinal disorders. SAGE Open Medicine. doi:10.1177/2050312120925344.
23          13.       I strongly agree with Petitioners’ judicial notice evidence proving that improved
24 sanitation, nutrition, housing, transportation, and personal health precautions are responsible for the
25 precipitous drops in both infectious disease cases and mortality in the 20th Century. Vaccines are
26 routinely and falsely given the credit for such radical improvements, even though the medical
27 literature highlights vaccines might only be responsible for only approximately 1% to 3.5% of such
28 improvements. But when we offset such approximately 1% to 3.5% improvements by the chronic
                                                      -7-
                                            DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 9 of 25



 1 illness harm caused by vaccines themselves, it is already plain that vaccines will eventually go
 2 down in history among the worst public health debacles hoisted upon mankind, essentially in the
 3 same pseudo-scientific category as bloodletting. Bloodletting persisted as conventional medical
 4 practice for decades after it was conclusively proven dangerous and ineffective, such that the only
 5 thing that kept bloodletting in practice was the dogmatic ignorance of so-called “experts”. The
 6 name for this well-known phenomenon is called “scientism”. It represents public trust in “scientific
 7 authority” rather than in science and evidence itself.
 8          14.     To sustain the artifice that vaccines were the savior of mankind, the scientism
 9 community took certain infectious diseases such as polio and measles and actually engaged in
10 wholesale re-definition of cases (i.e., Acute Flaccid Paralysis and Atypical Measles). Such
11 redefinition created the illusion that vaccines were reducing disease when in reality vaccines were

12 transferring disease. For example, in the Supplementary Material for Petitioners’ Exhibit 418, we
13 read:
14          “In 1959, a re-analysis of the reported cases of paralytic poliomyelitis from 1951 to
15          1954 using the revised diagnostic criteria concluded that 60% of those cases were
            false positives and recorded an annual average of 9,000 paralytic poliomyelitis cases
16          [42].”

17
            In other branches of science, this is referred to as an “accounting trick” or “fraud”. But in
18
     vaccinology, scientism glosses over such obvious lack of scientific defensibility. And indeed,
19
     history is repeating itself with Covid-19, whereby PCR test cycling in the 30 CT range has been
20
     held scientifically defensible, but other ranges (both up and down) eventually become arbitrary and
21
     capricious. A public health scientist can falsely claim to Covid-19 is eradicated by decreasing the
22
     cycling to 20, or that same scientist can falsely grab emergency powers by increasing the cycling to
23
     40, especially if only one gene is tested. Good public health policy must not allow a public health
24
     officer the discretion to choose 10 cycles in either direction, thereby unilaterally deciding the course
25
     of an American’s constitutional rights. There is no precedent for such an arbitrary and capricious
26
     scientific position, other than in the realm of “scientism”. Another recent example of this
27
     phenomenon occurred on March 24, 2020, where the CDC allowed Covid-19 death diagnosis by
28
                                                    -8-
                                          DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 10 of 25



 1 assumption even without testing. https://www.cdc.gov/nchs/data/nvss/coronavirus/Alert-2-New-
 2 ICD-code-introduced-for-COVID-19-deaths.pdf. And this was exacerbated further by public health
 3 policies financially reimbursing hospitals with exponentially larger sums if patients are treated (i.e.,
 4 put on a ventilator) for Covid-19 rather than other respiratory conditions.
 5          15.     Vaccines also have a wide range of clinical “efficacy” in individuals, but that can’t
 6 explain their often poor results. At least one recent flu vaccine went to market with an average 15%
 7 effectiveness. Vaccine scandals abound in the medical literature and in common medical
 8 experience, which further supports the substantial likelihood of Petitioners’ prevailing on the merits.
 9 My only reservation in making this assertion is that if the Petitioners presented all the evidence of
10 vaccine harm and mismanagement, the trial itself would continue beyond the lifetimes of every
11 participant and therefore relief would be impossible, violating the legal maxim that for every wrong

12 there is a remedy. Similarly, the purpose of my declaration is to highlight key points of interest as
13 factually exemplary rather than unnecessarily exhaustive.
14          16.     Petitioners’ Requests for Judicial Notice also correctly prove that vaccine trials never
15 use a true control group. Therefore, vaccines do not comply with the scientific method for proof of
16 safety. Instead, US government regulators allow the manufacturers to compare children injected
17 with a vaccine to ones injected with another substance of the manufacturer’s choosing (i.e., another
18 vaccine or other harmful substance such as aluminum solution). This makes the final results easy to
19 tweak -- which they do.

20          17.     By looking at the larger picture, you can see that the claim that vaccines are uniquely
21 necessary and sufficient to fight diseases -- and therefore we should not question them -- is simply
22 not true. So, unfortunately, making such a statement seems designed to manipulate science rather
23 than protect the public.
24          18.     Petitioners’ evidence shows that vaccines cause autism, which is further confirmed
25 by the US government recognizing vaccine-autism link, for example, as in the 2008 case of Hannah
26 Poling, a girl who suddenly changed from lively and normal to permanently autistic. She began
27 deteriorating the day she received 5 injections containing 9 full doses of vaccine into her 19-month-
28
                                                    -9-
                                          DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 11 of 25



 1 old body. The VICP program will be providing her support for the rest of her life, estimated at $20+
 2 million.
 3          19.     I personally witnessed first-hand the corruption that drives vaccine mandates in
 4 California, when I worked as a Research Analyst for the California Department of Public Health’s
 5 Immunization Branch in 1990-1996.
 6          20.     First I’ll give some background: the disease Hepatitis B is a rarely fatal, usually self-
 7 limiting, viral disease of the liver, uncommon in the US. It is blood-borne, which means you could
 8 get it from your infected mother during the birth process, or, later, from an infected sexual partner,
 9 sharing needles during illicit drug use, or a needle-stick accident in a healthcare setting.
10          21.     When I started working at the Immunization Branch in 1990, the 3- or 4-shot
11 pediatric Hep B vaccine series was given only to refugees from countries with relatively high

12 Hepatitis B rates. And, it was mainly given to specific newborns whose mothers either tested
13 positive for Hep B, or hadn’t taken the test. This seemed reasonable to me at the time.
14          22.     The Immunization Branch used to receive a vaccine-industry newsletter. One issue
15 which was circulated early in 1991 had a huge headline: “Hep B: Highest Profit Ever”. This caught
16 my eye, because I had naively believed vaccines were produced in a non-profit environment, since
17 they were a “public health good”.
18          23.     Then, just a few months after that headline appeared and was still on my mind, we
19 were suddenly told by our bosses/purse-strings at CDC that all newborns (in California and the rest

20 of the country) should now get the Hep B series. Mothers would not even be tested to see whether
21 their infants were actually in any danger of perinatal transmission.
22          24.     Everyone in my Immunization Branch was in shock. We all knew this was
23 unnecessary. It would add another administrative burden to everyone in the vaccine chain. Since
24 about half of all pediatric vaccines are purchased by Medicaid, it would cost taxpayers a lot of
25 pointless money. And worse, it meant that whatever dangers there were in taking the vaccine, each
26 of the 500,000 children a year born in California would be exposed to it -- completely
27 unnecessarily. It was scientism, not science.
28
                                                   - 10 -
                                          DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 12 of 25



 1          25.     But of course we just did what we were told, and added Hep B to the schedule of
 2 recommended vaccines.
 3          26.     Not long afterward the Hep B series quietly became part of the mandated pediatric
 4 vaccine schedule. It had followed the route of all vaccines that don’t cause too much trouble while
 5 they are only “recommended”; they move up to becoming “required” for entry into daycare or
 6 school. This happens regardless of any change in the actual danger of contracting or spreading the
 7 disease. There are currently approximately 70 recommended, including 33 required, vaccine doses
 8 for school children in California.
 9          27.     Recently I ran a risk-benefit analysis, using CDC’s own figures. In 1991, Hep B
10 disease rates were plummeting, as were all other infectious diseases -- without any help from
11 vaccines -- as I discussed earlier. So at that time, there were only about 30 cases a year of Hep B

12 disease in small children in California, and no deaths.
13          28.     Hep B vaccine, on the other hand, causes about 30 serious vaccine reactions and one
14 death in small children in California every year. Thus, even when it was first introduced, the
15 Hepatitis B vaccine was more dangerous than the disease it was purporting to prevent.
16          29.     By now -- since the actual disease incidence has continued to drop -- there are only
17 about 5 cases of Help B a year in small children in California, and no deaths. Yet the morbidity and
18 mortality from the vaccine remains the same, so the balance of risk is now gruesomely skewed
19 against the vaccine. And remember that the State of California has made this dangerous vaccine

20 series required for entry into daycare or school. All for the sake of profit, apparently. How much
21 profit exactly? It’s notoriously difficult to get these figures, but estimates are $100/shot x 3 or 4
22 shots/child = up to $400 pure profit per child (this is in addition to the cost of research and
23 development, manufacturing, and administration). Four million births/year in the US = $1.6 billion
24 profit on Hep B vaccine alone. And remember this is a truly captive audience, creating a guaranteed
25 profit stream (half -- nearly $1 billion/year -- is from taxpayers), and no liability for the
26 manufacturer.
27 Petitioners Are Likely To Suffer Irreparable Harm in the Absence of Preliminary Injunction
28
                                                   - 11 -
                                          DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 13 of 25



 1          30.     While I was working as a Research Analyst at the California’s Immunization Branch,
 2 I was the coordinator of the Personal Belief Exemption (PBE) program from approximately 1994 -
 3 1996. I answered questions from parents and school secretaries about how to fill out the proper
 4 forms to claim a PBE.
 5          31.     The purpose of the Personal Belief Exemption is for parents to exercise their right to
 6 give -- or withhold -- their informed consent to their child receiving any specific medical care. (Note
 7 that consent is technically called “assent” when it’s given for someone else.)
 8          32.     Proponents of forced vaccinations claim that even without the PBE, parents who are
 9 concerned about one or more of the mandated doses of vaccines (such as Hepatitis B, as discussed
10 above) will still be able to exercise their right to withhold their consent to that vaccination. But, as
11 observed in California with SB277 then SB276/714 referenced in Petitioners’ Request for Judicial

12 Notice, unless their school district has an Independent Study Program, or their child qualifies for a
13 Medical Exemption, they will then be forced to homeschool their child -- since both public and
14 private schools will be required by law to exclude them. Some families will be unable to make that
15 adjustment in the face of the denial of their child’s constitutional rights (i.e., to education).
16          33.     If parents are financially or for other reasons unable to homeschool their child, then
17 they will be forced -- on pain of truancy and potential loss of custody -- to give their “consent” to
18 treatment they believe to be dangerous. But coerced consent is not informed consent.
19          34.     If unabated by court order, irreparable harm to control group numbers will occur.

20 The unvaccinated will rapidly dwindle and the Petitioners’ requested national study and survey
21 cannot take place. Even if Covid-19 mandatory vaccine roll outs are hodge-podge, entire regions of
22 the United States may be unavailable for scientific inquiry, which is a threat of imminent irreparable
23 harm.
24          35.     Threats of warp speed mandatory vaccination for Covid-19 are already present
25 throughout the United States. State and local governments are hastily drafting vaccine plans.
26 Employers are hastily drafting vaccine policies. Americans are making their own quick plans,
27 praying for the protection of their Constitutional rights. In all my years of public health service, I
28 have never seen anything as dramatic as the overreaction of public health authorities to Covid-19
                                                    - 12 -
                                           DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 14 of 25



 1 toward a quasi-dystopian future. Often it is the independent media and independent scientists,
 2 rather than corporate-sponsored news and pharma-funded scientists, that does the heavy lifting to
 3 collate authoritative citations and report on the full implications of vaccine harm for Americans. But
 4 in the case of Covid-19, the draconian measures of public health authorities are so dramatic that
 5 alarms are ringing in both corporate sponsored as well as independent media. It does not require an
 6 advanced degree in Public Health to discern the frighteningly draconian nature of recent proposals:
 7      A. Immunity Certificates and Biometric ID. Rodriguez, A. (April 16, 2020). COVID-19
 8          Chaos: Perfect Cover For Mandatory Biometric ID?
 9          https://www.usatoday.com/story/news/health/2020/04/16/covid-19-fauci-says-immunity-
10          certificates-possible-what-they/2987765001/ (“Harald Schmidt, assistant professor at the
11          University of Pennsylvania, compared immunity documents to crosses that marked the

12          homes of those infected with plague in Europe in centuries past. An immunity certificate
13          would be a ‘badge of honor,’ he said, and those without one would be marginalized.” See
14          also, Alliance for Human Research Protection (March 4, 2020). Micro-Chip Technology
15          Resurrects Tattoo Identification + Medical Surveillance. https://ahrp.org/micro-chip-
16          technology-resurrects-tattoo-identification-medical-surveillance/ (“An invasive microchip
17          tattoo was designed specifically to facilitate enforcement of children’s vaccination. It was
18          developed at the personal request of Bill Gates. Ultimately, such tattoos will
19          facilitate enforcement of vaccination dictates. Those with a major financial stake in medical

20          products and services view patient ‘non-compliance’ as a major stumbling block to the
21          uninterrupted, steady flow of cash. Nowhere is compliance more intensely sought to ensure
22          the steady flow of cash, than vaccines. Vaccine manufacturers want to monitor compliance
23          with vaccination schedules that have been crafted to ensure highest utilization of new
24          vaccines clusters. As a result, vaccines have become the profit engine for giant vaccine
25          manufacturers.”)
26      B. Military Issued Covid-19 Vaccination Cards. Bonifield, J. (December 3, 2020).
27          Vaccination cards will be issued to everyone getting Covid-19 vaccine, health officials say.
28          https://www.cnn.com/2020/12/02/health/covid-19-vaccination-kit-record-card/index.html
                                                  - 13 -
                                         DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 15 of 25



 1        (“The Department of Defense released the first images of a Covid-19 vaccination record
 2        card and vaccination kits Wednesday…. ‘Everyone will be issued a written card that they
 3        can put in their wallet that will tell them what they had and when their next dose is due’….
 4        Vaccination clinics will also be reporting to their state immunization registries what vaccine
 5        was given, so that, for example, an entity could run a query if it didn't know where a patient
 6        got a first dose.”)
 7     C. Corporate Biotracking of Civilians. Moncef Slaoui, the chief scientific adviser for
 8        Operation Warp Speed, dubbed the coronavirus vaccine czar, said in an interview with The
 9        Wall Street Journal that the Covid-19 vaccine rollout will include “incredibly precise …
10        tracking systems.” And in an interview with The New York Times, Slaoui described it as a
11        “very active pharmacovigilance surveillance system.” Google and Oracle, multinational

12        computer technology corporations have been contracted to “collect and track vaccine data”
13        as part of the Operation Warp Speed surveillance systems, a partnership Slaoui revealed in
14        his Wall Street Journal interview. Mercola, J. (December 1, 2020). The Plan Is Unfolding
15        for How Vaccines Will Be Monitored.
16        https://articles.mercola.com/sites/articles/archive/2020/12/01/operation-warp-speed-vaccine-
17        monitoring.aspx
18            a. Tracking systems should be understood in the greater context that biotechnology has
19                already reached a dystopian stage of biological alteration tethered to social control.

20                See e.g., Trafton, A (December 18, 2019). Storing medical information below the skin’s
21                surface http://news.mit.edu/2019/storing-vaccine-history-skin-1218 ("Storing medical
22                information below the skin’s surface, Specialized dye, delivered along with a
23                vaccine, could enable “on-patient” storage of vaccination history...The researchers
24                showed that their new dye, which consists of nanocrystals called quantum dots, can
25                remain for at least five years under the skin, where it emits near-infrared light that
26                can be detected by a specially equipped smartphone... The research was funded by
27                the Bill and Melinda Gates Foundation"). It is relatively clear at this point that
28                biotechnology companies are developing microneedle technology for future vaccine
                                                 - 14 -
                                        DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 16 of 25



 1                implementation worldwide. See e.g., Kim, E et al. (2020) Microneedle array
 2                delivered recombinant coronavirus vaccines: Immunogenicity and rapid translational
 3                development. EBioMedicine 55 (2020) 102743.
 4                https://www.thelancet.com/pdfs/journals/ebiom/PIIS2352-3964(20)30118-3.pdf.
 5     D. Covid-19 Vaccine Danger. When asked by Fox News on December 2, 2020, "So you think
 6        the COVID-19 vaccine is unnecessary?" world-renowned microbiologist (and author of
 7        bestselling book Corona: False Alarm?) Sucharit Bhakdi, MD replied: "I think it's
 8        downright dangerous.” Bhakdi also described as "utter nonsense" Dr. Anthony Fauci's claim
 9        on the same channel that 75% of Americans would need to be vaccinated against COVID-19
10        in order to achieve herd immunity. Bhakdi stated regarding Fauci, "Someone who says this
11        has not the slightest inkling of the basics of immunology." These statements are confirmed

12        by the high number of reported side effects in short-term clinical trials, and the complete
13        absence of any long-term data. See e.g., Caceres, M. (December 6, 2020). Pfizer, Moderna
14        COVID-19 Vaccines Produce ‘Significantly Noticeable’ Side Effects.
15        https://thevaccinereaction.org/2020/12/pfizer-moderna-covid-19-vaccines-produce-
16        significantly-noticeable-side-effects-in-up-to-15-percent-of-users/ (“Arnold Monto, MD,
17        professor of epidemiology at the University of Michigan School of Public Health notes that
18        these rates of severe reactions are higher than the public is used to. ‘This is higher
19        reactogenicity than is ordinarily seen with most flu vaccines, even the high-dose ones,’ Dr.

20        Monto says…. While Dr. Slaoui observed that the vaccines have produced short- to
21        medium-term reactions, he indicated that there is no way to know what longer-term side
22        effects such as autoimmune diseases may be. ‘[T]he very long-term safety [of the vaccines]
23        is not yet understood by definition,’ Dr. Slaoui said.”)
24     E. Covid-19 Vaccine Is Inadequate. “‘Our trial will not demonstrate prevention of
25        transmission,’ Zaks [Chief Medical Officer at Moderna] said, ‘because in order to do that
26        you have to swab people twice a week for very long periods, and that becomes operationally
27        untenable.’” Doshi, P. (October 21, 2020). Will covid-19 vaccines save lives? Current trials
28        aren’t designed to tell us. BMJ 2020;371:m4037. “’They do not show that they prevent you
                                                  - 15 -
                                         DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 17 of 25



 1          from potentially carrying this virus transiently and infecting others,’ Zaks told Axios.” Al-
 2          Arshani, S (November 24, 2020). Moderna's chief medical officer says that vaccine trial
 3          results only show that they prevent people from getting severely sick — not necessarily that
 4          recipients won't still be able to transmit the virus. https://www.msn.com/en-
 5          us/health/medical/modernas-chief-medical-officer-says-that-vaccine-trial-results-%20only-
 6          show-that-they-prevent-people-from-getting-severely-sick-—-not-necessarily-that-
 7          recipients-wont-still-%20%20%20be-able-to-transmit-the-virus/ar-BB1biIL8. As stated
 8          logically in Petitioner Garner’s report, A Critical Risk Assessment of Vaccination in the
 9          USA, “this experimental vaccine that does not prevent transmission or infection, but instead,
10          actually causes an infection, and is sure to cause sickness, due to the infection that’s caused
11          by injecting it. But this apparently provides a ‘compelling government interest’ in

12          eliminating the citizen’s rights, and is being seized upon for just this purpose before the 1st
13          vaccine has even hit the market.” Such report provides excellent insights on the Covid-19
14          vaccine racket and dangers of public health authorities overstepping authority.
15          36.    Because vaccinology so far is devoid of safety studies comparing the vaccinated to
16 true unvaccinated controls, all vaccination is experimental. Covid-19 vaccination is openly
17 experimental.
18          37.    As confirmed in Petitioners Requests for Judicial Notice, vaccines today are
19 produced utilizing genetically modified ingredients, and using methods that can manipulate the

20 human genome. Vaccine package inserts confirm that vaccines are untested in humans for
21 carcinogenic and mutagenic potential, or for impairment of fertility.
22          38.    An example of vaccines as experimental biological alteration is the pharmaceutical
23 industry’s use of cancerous “immortal cell lines” in vaccines that are mandated upon the American
24 public. The cell lines used in vaccines are cancerous because they are literally derived from
25 cancerous tumors and have chromosomal abnormalities (mutations) that allow them to continually
26 divide and spread throughout the host’s body. Public health authorities recently decided to begin a
27 purported “investigation” into whether or not a so-called “safer” method of cultivating disease-
28 causing agents for the vaccine industry might be possible. This comes after billions of doses of
                                                   - 16 -
                                          DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 18 of 25



 1 these cancer-tumor cell lines (“immortal” cell lines) have already been injected into Americans.
 2 There is zero plan by public health authorities to halt the use of these experimental vaccines
 3 while they claim to “investigate” "safer" alternatives (to injecting millions of Americans with cancer
 4 tumor cells). This use of cancerous cell lines in vaccines amounts to a human experiment upon the
 5 American people, whereby Americans are permanently biologically altered without their knowledge
 6 or consent. Public health authorities continue to claim, without support of any numerical
 7 justification, that injecting Americans with cancer is "worth the risks" because of the "therapeutic
 8 benefit" of the pharmaceutical company’s "treatment". Petitioners provide numerical proof that
 9 injecting Americans with cancer causes harm and is not beneficial to individuals and the Nation.
10 Biological alteration via dangerous vaccines without numerical proof of safety does not promote a
11 compelling government interest. Nor is the vaccine program narrowly tailored to meet a compelling

12 government interest -- vaccination is a one-size-fits-all biological alteration experiment upon the
13 entire populace. Vaccination programs are also targeted to disparately impact protected classes, as
14 public health authorities customize their advertising and distribution strategies based on such factors
15 as race, religion, age, gender, and health conditions. A recent example of this protected class
16 targeting is a document entitled Interim Framework for COVID-19 Vaccine Allocation and
17 Distribution, which is cited by the CDC for its nationwide COVID-19 vaccine-allocation strategy.
18 See Center for Health Security at John Hopkins (August 2020). Interim Framework for COVID-19
19 Vaccine Allocation and Distribution. https://www.centerforhealthsecurity.org/our-

20 work/pubs_archive/pubs-pdfs/2020/200819-vaccine-allocation.pdf. This report reveals that ethnic
21 and racial minorities, those over sixty-five, and those who make up part of the “essential”
22 workforce, are set to be the first to receive experimental COVID-19 vaccines. I have observed
23 public health authorities are engaged in a pattern and practice of targeting protected classes who
24 demonstrate what they label “vaccine hesitancy”, for the purpose of eliminating distinctions among
25 Americans with regard to vaccination uptake.
26 The Balance of Equities Weighs in Petitioners’ Favor.
27          39.    Petitioners’ Pilot Survey evidence is the first of its kind. For the entire duration of
28 American history and to the present day, no scientist or institution has ever before published
                                                  - 17 -
                                         DR. KIMMEL DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 19 of 25



 1 conclusive mathematical data proving the long-term cumulative health effects of vaccines
 2 recommend by the United States government. Consequently, it has been mathematically impossible
 3 for any public health official in America to specify reliable risk/benefit ratios in deciding whether or
 4 not this class of pharmaceutical product is, in the aggregate, helping or damaging public health.
 5          40.     In other words, Petitioners present hard numerical evidence regarding the exact long-
 6 term risk factors of vaccination. And the medical establishment has zero evidence regarding the
 7 exact long-term risk factors, because of a systemic refusal to study the unvaccinated for such
 8 illogical reasons that it is “unethical” to ask health questions to the unvaccinated unless they will
 9 consent to be vaccinated. In this, the balance of equities and logic weighs in Petitioners’ favor.
10          41.     I strongly support the Petitioners’ goal to preserve a control group of unvaccinated
11 Americans for a confirmation nationwide survey. Based on my experience, I am certain that such a

12 survey can be conducted ethically and scientifically to inform public policy. And at this critical
13 juncture of America in the throes of a National health crisis, it is absolutely needed.
14          42.     I also strongly support an order protecting Americans from discrimination based on
15 vaccination status. It is necessary to ensure the scientific method can be fulfilled, for without a true
16 control group it becomes impossible to calculate the numerical extent of vaccine injuries, especially
17 long-term.
18 The Requested Relief is Genuinely in the Public Interest
19          43.     Control group science is the last hope for the preservation of our Nation, to illustrate

20 that vaccines are the cause of the National Health Pandemic. The unvaccinated population in
21 America is <1% of the total population and must remain free from discrimination and coercion in
22 the areas of livelihood, travel, education as well as all other areas of their lives.
23          44.     What about the supposed need to be vaccinated in order to protect the rest of the
24 community, i.e., to contribute to high “herd immunity”? There is not even a set definition for herd
25 immunity. I’ve seen 60%, 80%, 90%, and 95%. In practical terms for vaccinology it is inexact
26 science, and subject to vaccine manufacturer demand for higher uptake/sales. But natural immunity
27 provides the right answer for human biology, and is completely objective/neutral. Naturally
28
                                                    - 18 -
                                           DR. KIMMEL DECLARATION
Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 20 of 25
Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 21 of 25




                   Exhibit A
           Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 22 of 25
                                              TINA KIMMEL, PhD, MSW, MPH
                                              719 Aileen Street, Oakland, CA 94609
                                         c (510) 910-3927 • tinakimmel@motherlove.org




RESEARCH AND POLICY INTERESTS
_________________________________________________________________________________________________________________________________________________
To promote the well-being of individuals, families, and communities through programs and research which
    embody enlightened, prevention-oriented policy-making.


EDUCATION
_______________________________________________________________________________________________________________________________________________
May 2007            Doctor of Philosophy in Social Welfare, University of California Berkeley
May 1987            Master of Social Welfare (Social Welfare Planning for Children and Families), UC Berkeley
May 1987            Master of Public Health (Social and Administrative Health Sciences), UC Berkeley
August 1980         Bachelor of Arts in Psychology, Adams State College, Alamosa, Colorado

DISSERTATION and QUALIFYING RESEARCH PAPERS:
Kimmel, Tina (2007). The Milk of Human Kindness: Social Welfare and Breastfeeding Policy in the US
   http://pqdtopen.proquest.com/#abstract?dispub=3275471 Chair William MacKinley Runyan, PhD. Analyzed
   189,000 records for the effects of the Federal welfare program on breastfeeding rates (using JMP/SAS).
Kimmel, Tina (2005). “Should Welfare Work Requirements Take Breastfeeding into Consideration?”
Kimmel, Tina (2005). "Newborns and their Mothers Need Each Other's Touch"
Kimmel, Tina (2003). "Are Co-Sleeping Children More Securely Attached?"


PROFESSIONAL RESEARCH EXPERIENCE
_______________________________________________________________________________________________________________________________________________
2010             Quality Assurance Enumerator - 2010 Census                                                   $22/hour
US Census Bureau Local Oakland Office, 1814 Franklin Street, Oakland, CA 94612 (510) 250-4340
Supervisor: Yoshiko Kennedy
I interviewed selected households door-to-door, in order to validate previous interviews. Since I use US Census
     data extensively, I found it useful to participate in the primary data collection for this nationwide dataset.

2008-2009         Research Scientist I – Maternal, Child, and Adolescent Health Program                    $5831/mo
California Department of Public Health, Division of Family Health
1615 Capitol Ave. MS-8304, Sacramento, CA 95899-7420 (916) 650-0438
Supervisor: Mike Curtis, PhD
I conceived, analyzed using SAS, and internally published reports to stakeholders on various maternal and infant
     health issues. I used the Birth Statistical Master File, Census data, and other large databases. These included
     reports on breastfeeding, Cesarean section, preterm delivery, low birthweight, prenatal care, and teen birth,
     analyzed with respect to race, income, and geographic indicators, including trends over time.
I also updated health indicators for annual Federal Title V funding reports. Prepared tables of results from the latest
     Maternal and Infant Health Assessment survey for publication. Did data abstraction on confidential SIDS
     cases. Analyzed a provider survey for the California Domestic Violence Program for presentation to a
     stakeholder meeting. I served as Research Advisor to the CA Child Development Screening Academy, advising
     on best practices. Met with contractors to redesign the data-driven Improved Perinatal Outcome Data Reports
     website.



                                                                       1                                                       Exhibit A
           Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 23 of 25
1996-1999         Research Scientist II – Diabetes Control Program and Epidemiology Unit                 $5480/mo
California Department of Health Services (now Public Health), Division of Chronic Disease and Injury Control
601 North 7th Street, MS-725, Sacramento, CA 94234 (916) 449-5700
Supervisor: Curt Weidmer, MD
 I developed a statewide surveillance program for diabetes mortality, morbidity, and costs using Excel. Presented
     the data to scientific and lay audiences, through the "CA Diabetes Program County Fact Sheets".
I was the data manager and analyst for a statewide randomized controlled trial to study the effect of intensive case
     management on health indicators and diabetes complications in a low-income population. Converted this
     project from Epi-Info to Filemaker Pro, including trainings on data collection, as well as for compiling,
     analyzing, and presenting the resultant data.
I also developed the data aspects and evaluation plan of the successful $2.5M CDC grant. Assisted in the
     development of the Diabetes Control Program Web page and health education materials in several refugee
     languages, and provided consultation on other epidemiology and data analysis projects.

1990-1996         Research Analyst II – Immunization Branch                                              $4346/mo
California Department of Health Services (now Public Health), Division of Communicable Disease Control
2151 Berkeley Way, Room 712, Berkeley, CA 94704 (510) 620-3737
Supervisor: Loring Dales, M.D.
I served as lead researcher for the Immunization Branch's annual assessment of toddler immunization rates using a
     complex retrospective analysis of kindergarten records, using Filemaker, Excel, and mainframe programs.
Conducted an annual survey of each of the state's 9,000 kindergartens using mainframe programs, and planned and
     supervised an annual on-site audit of a sample of CA schools, using Filemaker.
I provided consultation to schools and parents on immunization entry requirements, including the use of the
     Personal Belief Exemption (PBE). Created annual reports on the use of the PBE.
I assisted and trained the Immunization Coordinators in each county, and student interns under my direction. Our
     findings were presented to CDC and other interested parties in charts, graphs, maps, text, and internet.

1989-1990         Research Analyst I – Refugee Health Program                                           $2638/mo
California Department of Health Services (now Public Health), Preventive Medical Services Division
601 North 7th Street, Sacramento, CA 94234 (916) 552-8252
Supervisor: Barry Dorfman, M.D.
I gathered, compiled, and analyzed data which tracked local health departments’ finding and treatment of adult and
    child refugees in California who were diagnosed and treated for tuberculosis or hepatitis B, using Excel.
    Created regular reports on refugee infants who received Hep B vaccines.
Created a report on the proportion of refugees, parolees, asylees, immigrants, and other categories of U.S. entrants
    who receive initial health assessments. Reviewed funding proposals, and held data collection trainings with
    local staff. I observed a traditional Hmong treatment of a child ill with TB.


EDUCATIONAL RESEARCH EXPERIENCE
________________________________________________________________________________________________________________________________________________
2003              Graduate Student Researcher III – Center for Labor Research and Education              $16/hr
UC Berkeley Institute of Industrial Relations
2521 Channing Way #5555, Berkeley, CA 94720 (510) 642-0323
Supervisors: Carol Zabin, PhD, and Arindrajit Dube, PhD
I gathered (and prepared for presentation) complex data in Excel on public cost, participation levels, and eligibility
    rules for all the major means-tested government subsidy programs in California, including Medi-Cal and
    Healthy Families, for use in Congressional testimony regarding low-wage employment practices.




                                                                       2                                                       Exhibit A
           Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 24 of 25
1999-2002         Graduate Student Researcher III – CA Social Work Education Center (CalSWEC) $16/hr
UC Berkeley School of Social Welfare
120 Haviland Hall, Berkeley, CA 94720-7400 (510) 642-9272
Supervisors: Sherrill Clark, PhD, and Susan Jacquet, PhD
I designed, maintained and updated the statewide CalSWEC Student Information System database, which tracks
     and reports on all students ever enrolled in the Title IV-E Child Welfare Stipend Program at the 14 enrolled
     universities in California. Converted this system from Foxpro to Filemaker Pro, and did statewide trainings.
I also contributed to CalSWEC's Child Welfare Worker Retention Study, which surveys child welfare workers
     regarding burnout issues. Used qualitative research techniques to analyze text portions of this survey. I worked
     with CalSWEC’s Board of Directors stakeholder group to create analyses they desired.

1985-1987        Intern – Chair of Board of Directors' Needs Assessment Committee                   $10/hr
Alameda County Food Bank
2287 Poplar Street, Oakland, CA 94607 (510) 635-3663
Supervisor: Robert Dilg, Executive Director
I conceived, designed, and analyzed using SPSS a needs assessment ordered by the Alameda County Board of
     Supervisors before funding a county Food Bank. Supervised volunteers from local churches who identified and
     surveyed 250+ emergency food providers. Presented results to Board of Sup’s, who approved funding.
I also represented the Food Bank in the Alameda County Emergency Services Network; and helped create a food
     resources guide for clients based on the list we had developed.
This project became my Masters Thesis for the MSW/MPH Dual Degree Program at UC Berkeley.


PROFESSIONAL and EDUCATIONAL TEACHING EXPERIENCE
________________________________________________________________________________________________________________________________________________
Fall 2002         University Lecturer – Human Behavior in the Social Environment                       $3273/course
Dept. of Sociology and Social Services, California State University Hayward (now East Bay)
3101 Meiklejohn Hall, Hayward, CA 94542 (510) 885-3173
Supervisor: Dianne Beeson, PhD
 I selected the textbook and course materials, and prepared syllabus for this Human Development course; prepared
     and gave lectures and led class discussions; reviewed and presented audiovisual materials; wrote tests, graded
     papers; assigned grades, met with students. Used online assignment and grading systems.

2001-2003 Course Reader – Enhancing Diversity, Sensitivity, Competence; Intro to Soc Welf Policy                                       $10/hr
School of Social Welfare, University of California Berkeley
120 Haviland Hall, Berkeley CA 94720-7400
Professors: Alfredo Vergara-Lobo, PhD and Neal Gilbert, PhD
I read and graded final papers submitted by undergraduate and Master’s level students.


WORK WITH FAMILIES AND INDIVIDUALS
_________________________________________________________________________________________________________________________________________________
1982-1984       Head Cook and Volunteer Coordinator – Berkeley Emergency Food Project                  $2350/mo
University Lutheran Chapel
2425 College Ave., Berkeley, CA 94704
Supervisor: Michael O’Donnell, Executive Director
I adapted and invented recipes to prepare and 200 meat-based and 50 vegetarian meals to the largely homeless
    population, five nights a week. I supervised community and client volunteers in food preparation, serving, and
    cleanup. Helped form the Daily Bread Project to collect donated food, using volunteers. Helped create and staff
    the evening client Drop-In Center.

August 1969 Head Cook and Volunteer Coordinator - Woodstock Music Festival, White Lake NY
Helped set up Free Kitchen, then coordinate food donations, volunteers to produce 30,000 meals over 3 days



                                                                       3                                                       Exhibit A
           Case 2:20-cv-02470-WBS-JDP Document 16-3 Filed 12/29/20 Page 25 of 25
SELECTED CIVIC PARTICIPATION
_________________________________________________________________________________________________________________________________________________
2008-2018        Precinct Coordinator – Alameda County Registrar of Voters                                 $250/day
    Supervised pollworkers and inspectors at several polling places in northern Alameda County during elections.
June 2016        Exit Poll Coordinator – Institute for American Democracy and Election Integrity          $3300 total
    Helped to design, train, conduct, process, and analyze exit poll at polling places in the East and South Bay, CA
1994-2007        Pollworker Inspector – Alameda County Registrar of Voters                                $150/day
    Supervised other pollworkers and assisted voters at an assigned polling place, during elections.
2011-2019        County Council (alternate, then full elected Member) – Green Party of Alameda County
    Set policy, decide on endorsements. Helped create 16-page Voter Guide, conduct public education and outreach
2010-present Database and media campaign volunteer – Green Party of Alameda County
    Work with 800,000-member county voter database to identify Green Party voters, send out campaigns
2002-2018        Organizer – Phat Beets Dover Park Community Garden
    Helped create a city park, plus vegetable garden, from a rubble-filled lot in low-income Oakland neighborhood
Jan-Feb 1994 FEMA Volunteer – Northridge Earthquake, Los Angeles, CA                                normal State salary
    Assigned to a Disaster Assistance Center to help EQ victims navigate the application process for aid programs.


SELECTED PROFESSIONAL INTEREST VOLUNTEER POSITIONS
_________________________________________________________________________________________________________________________________________________
March-April 2019 Contributed affidavits for lawsuits in Rockland County and New York City which sued to
   uphold the rights of healthy members of religious communities to refuse vaccines
May 2015 Organizer of Informational Panel on Vaccine Safety, Green Sunday series, Oakland CA https://
   www.youtube.com/watch?v=JK-R_VCCJRg
1991-2018 Speaker, conference organizer, community organizer for National Organization of Circumcision
   Information Resource Centers http://www.nocirc.org
1995-2005 Journal reviewer, volunteer coordinator, conference signmaker for Association for Prenatal and
   Perinatal Psychology and Health (APPPAH) https://birthpsychology.com
1996 Ratifier for the Coalition for Improving Maternity Services Initiative http://www.motherfriendly.org


SELECTED PUBLICATIONS
_________________________________________________________________________________________________________________________________________________
Kimmel, Tina. (2002). Co-Sleeping Is Twice as Safe: How the Stats Really Stack Up. Mothering Magazine, 114
   (Special Issue on Sleeping With Your Baby: The World's Top Scientists Speak Out), 52-57. Reprinted in
   Informed Choice (Spring 2003), NSW Australia.
Hammond, Tim, & Kimmel, Tina. (1999). [The Relationship between Male and Female Genital Cutting]. In P.
   Schnull (Ed.), [Female Genital Mutilation: A Basic Human Rights Violation]. Göttingen, Germany: Pachnicke
Odent, Michel R, Lindsay McMilan, and Tina Kimmel. (1996). Prenatal Care and Sea Fish. Eur J Obstet Gynecol
   Reprod Biol, 68(1-2), 49-51
Odent, Michel R, Ester E Culpin, and Tina Kimmel. (1994). Pertussis Vaccination and Asthma: Is There a Link?
   JAMA, 272(8), 592-593
Odent, Michel R, Ester E Culpin, and Tina Kimmel. (1994). Atopic Eczema. Lancet, 344(8915), 140


SELECTED PRESENTATIONS
_________________________________________________________________________________________________________________________________________________
Kimmel, Tina (Oct 27, 2012). “The effect of immediate skin-to-skin contact on breastfeeding duration and on
   maternal depression: Findings from California's Maternal and Infant Health Assessment”, Poster presentation at
   the Mid-Pacific Conference on Birth and Primal Health Research, Honolulu HI
Kimmel, Tina (June 18, 2006). "The Effect of Welfare Reform on Breastfeeding Rates, with Policy
   Recommendations". Oral presentation at the Influencing State Policy Conference, Washington DC.
Kimmel, Tina (1987) “Hunger in Alameda County”. Presented maps and graphs of original research before
   Alameda County and Oakland City officials. These boards subsequently funded the Alameda County Food
   Bank, as well as two new food pantry programs, based on my recommendations.


                                                                       4                                                       Exhibit A
